UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7179


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY WILSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Norman K. Moon, Senior District Judge. (4:03-cr-70134-NKM-3)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Wilson, Appellant Pro Se. Samuel Cagle Juhan, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Wilson appeals the district court’s order granting Wilson’s counseled

motion for a sentence reduction pursuant to § 404(b) of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Wilson,

No. 4:03-cr-70134-NKM-3 (W.D. Va. July 29, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        Although the district court granted Wilson’s motion, the awarded reduction did
not reduce his sentence to the full extent sought by Wilson.

                                             2